*1267Appeal from a judgment of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered January 25, 2013 in a proceeding pursuant to CPLR article 78. The judgment denied the petition.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law without costs, the petition is granted, the determinations are annulled and respondents are directed to reinstate petitioner to her position as a tenured teacher forthwith with full back pay and benefits and to remove all references to the discipline imposed from petitioner’s personnel file.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 seeking, inter alia, to annul the determinations suspending her for two days and five days, respectively, without pay from her position as a tenured teacher with respondent Rochester City School District. Supreme Court erred in denying the petition (see Matter of Kilduff v Rochester City Sch. Dist., 107 AD3d 1536, 1537 [2013], lv granted 22 NY3d 854 [2013]). As we wrote in Kilduff, “petitioner was entitled to choose whether to be disciplined under the procedures set forth in the [collective bargaining agreement] or those set forth in [Education Law §] 3020-a,” and respondents “incorrectly denied petitioner’s written request for a section 3020-a hearing” (id.; see Education Law §§ 3020 [1]; 3020-a).
Present—Scudder, PJ., Smith, Carni, Lindley and Whalen, JJ.